       Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 1 of 29 Page ID #:1




 1                                                                          ~s
                                                                            ~~y, :~
 2                                                                                r             ~~
                                                                          ~~a~
 3
                                                                            .,          .r
 4                                                                         ~a -`3,              C~
                                                                                 ~~
 5
                                                                      l                  (,J1
 6                                                                               ~; a    "'

 7

 8                            UNITED STATE:> DISTRICT COURT

 9                     FOR THE CENTRAL D.:STRICT OF ~L~F~I~A~`~~~
                                                                \1
10    UNITED STATES OF AMERICA,              C~2 ~o~ i9-

11              Plaintiff,                   I N F O R M A T I O N

12              v.                           [18 U.S.C. § 371: Conspiracy;
                                             18 U.S.C. § 545: Importing
13    KHK INTERNATIONAL TRADE                Merchandise Contrary to Law; 21
        ENTERPRISE, INC.,                    U.S.C. §§ 331(a), 333(a)(2)
14    SHH WORLD TRADING ENTERPRISES,         Introducing Misbranded Drugs Into
         INC., and                           Interstate Commerce; 26 U.S.C.
15    JOHN SEIL LEE,                         § 7206(1): Subscribing to a False
                                             Tax Return; 18 U.S.C.
16              Defendants.                  §§ 981(a)(1)(C), 982, 982(a)(7),
                                             26 U.S.C. § 7206, 28 U.S.C.
17                                           § 2461(c) Criminal Forfeiture; 18
                                             U.S.C. § 2(b) Causing an Act To
18                                           Be Done]

19

20         The United States Attorney charges:

~~~                            INTRODUCTORY ALLEGATIONS

22         At all times relevant to this Information:

23    ~.   THE DEFENDANTS AND CO-CONSPIRATOR

24         1.   Defendant JOHN SEIL LEE ("LEE") owned, controlled, and

25    >perated four businesses between 2011 and 2017 for the purpose of

26    Manufacturing and distributing male sexual enhancement pills that he

27    iarketed as herbal remedies but that in fact contained undisclosed

28    'adalafil, an active pharmaceutical ingredient.         From approximately
      Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 2 of 29 Page ID #:2




 1   March 2014 to January 2016, defendant LEE owned, controlled, and

 2   operated defendant KHK INTERNATIONAL TRADE ENTERPRISE, INC. ("KHK")

 3   Beginning in approximately January 2016, defendant LEE owned,

 4   controlled, and operated defendant SHH WORLD TRADING ENTERPRISES,

 5   INC. ("SHH").

 6        2.   Defendant KHK was a California corporation registered in

 7   March 2014 and located in Diamond Bar, California.        Defendant LEE

 8   established defendant KHK in order to replace two of his other pill

 V
 J   businesses.     Defendant KHK marketed and distributed pills that

10   contained undisclosed Tadalafil.     Defendant LEE shut down defendant

11   KHK after one of its brands, "X Again" pills, was listed on the

12   website of the United States Food and Drug Administration ("FDA") in

13   December 2015 as a tainted product that contained undisclosed

14   Tadalafil.

15        3.   Defendant SHH was a California corporation registered in

16   January 2016 and located in Walnut, California.       Defendant LEE

17   established defendant SHH in order to replace defendant KHK.         Like

18   defendant KHK, defendant SHH marketed and distributed pills that

19   contained undisclosed Tadalafil. In June 2017, several of defendant

20   SHH's brands, including "X Monster," "Royal Master," and "Own the

21   Knight" were listed the FDA's website as tainted products that

22   contained undisclosed Tadalafil.

23        4.   In 2014, defendant LEE hired Co-conspirator #1 as an office

24   assistant to help him operate defendant KHK and then defendant SHH.

25   Co-conspirator #1 worked for defendant LEE until early 2017.

26   B.   THE FOOD, DRUG, AND COSMETIC ACT

27        5.   The FDA was the federal agency responsible for protecting

28   the health and safety of the American public by enforcing the Food,

                                           2
       Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 3 of 29 Page ID #:3




 1   Drug, and Cosmetic Act ("FDCA")       One of the main purposes of the

2    FDCA was to ensure that human drugs sold were safe, effective, and

 3   bore labeling containing only true and accurate information.           The

4 ~~FDA's responsibilities under the FDCA included regulating the

 5   manufacture, labeling, and distribution of all drugs shipped or

6    received in interstate commerce.

 7         6.    The FDCA defined a "drug" to include "articles intended for

8    use in the diagnosis, cure, mitigation, treatment, or prevention of

 9   disease in man," and "articles (other than food) intended to affect

10   the structure or any function of the body of man."         21 U.S.C.

11   § 321(g)(1)(B) and (C).

12         7.    A "prescription drug" was any drug which, "because of its

13   toxicity or other potentiality for harmful effect, or the method of

14   its use, or the collateral measures necessary to its use, [was] not

15   , safe for use except under the supervision of a practitioner licensed

16   by law to administer such drug"; or any drug which was "limited by an

17   approved new drug application               to use under the professional

18   supervision of a practitioner licensed by law to administer such

19   drug."     21 U.S.C. § 353(b)(1).

20         8.     Under the FDCA, "label" was defined as "a display of

21   written, printed, or graphic matter upon the immediate container of

22   any article."     21 U.S.C. § 321(k).       The term "labeling," in turn, was

23   defined as "all labels and other written,- printed, or graphic matter

24   (1) upon any article or any of its containers or wrappers, or

25   (2) accompanying such article."      21 U.S.C. § 321(m).

26         9.     The FDCA prohibited the introduction, delivery for

27   introduction, or causing the introduction or delivery for

28
                                             3
      Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 4 of 29 Page ID #:4




1 ~~introduction into interstate commerce of any drug that was

 2   misbranded.   21 U.S.C. § 331(a).

3         10.   Under the FDCA, a drug was deemed to be "misbranded" if,

4    among other things, its labeling was false or misleading in any

5    particular way, 21 U.S.C. § 352(a), or if its labeling failed to bear

6 ' adequate directions for use, 21 U.S.C. § 352(f)(1)          "Adequate

 7   directions for use" meant directions under which a layman could use a

8    drug safely and for the purposes for which it was intended.         21

9    C.F.R. § 201.5.   By definition, it was not possible to write

10   "adequate directions for use" for a prescription drug.

11   C.   TADALAFIL

12        11.   Tadalafil was the active pharmaceutical ingredient in the

13   prescription drug Cialis.     Cialis was FDA-approved for the treatment

14   of erectile dysfunction.

15        12.   Other products containing Tadalafil that were intended to

16   treat a disease in man and/or affect the structure or function of the

17   body of man were "drugs" within the meaning of the FDCA.

18        13.   Drugs containing Tadalafil could be particularly harmful to

19   persons taking medications containing nitrates, such as

20   nitroglycerin, because Tadalafil could interact with the nitrates and

21   lower blood pressure to dangerous levels.       Men with high blood

22   pressure or heart disease often took nitrates.

23        14.   The FDA's approval for Cialis was limited to use under the

24   professional supervision of a practitioner licensed by law to

25   administer such drug; therefore, Cialis was a "prescription drug"

26   under 21 U.S.C. § 353(b)(1)(B)      Due to toxicity and other

27   potentially harmful effects (e.g., life-threatening drops in blood

28   pressure, loss of vision, loss of hearing, and prolonged, painful
                                           4
          Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 5 of 29 Page ID #:5




                                                          to the penis), drugs
           ti on s th at re su lt in permanent injury
1     erec
                                                                        e supervision
                             we re  no t sa fe fo r use except under th
2     similar to Cialis
                                                                  em, and they were
                       oner  li ce ns ed by  law to administer th
3     of a practiti
                              ugs as well.
4        thus prescription dr
                                                                        rporated into
                               1- 14 ar e he re by re -alleged and inco
5             15. Paragraphs
                                                      n.
                             t of this Informatio
6        each and every coun

7

8

9

10

11

12

13

14 i

15

16

17

18

19

 20

    21

    22

    23

    24

    25

    26

    27

    28
                                                  5
       Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 6 of 29 Page ID #:6




                                         COUNT ONE
1
                                   [18 U.S . C. § 371]
2
                                     Y
3     A.    OBJECTS OF THE CONSPIRAC
                                                                        ey and
                                          n to the United States Attorn
4          Beginning on a date unknow
                                                                   eles County,
             uin g to on or abo ut  Feb ruary 22, 2017, in Los Ang
5     contin
                                                                ere, defendant
                                   ct of California, and elsewh
6     within the Central Distri
                                                                 ted States
                                    known and unknown to the Uni
7     LEE, together with others
                                                               spired and agreed
                                    spirator #1, knowingly con
8     Attorney, including Co-con

9     to:
                                                      (namely, unlabeled bulk
10          1.     Import and bring merchandise
                                                                   ilitate the
                                      conceal, buy, sell, and fac
11    Tadalafil), and receive,
                                                                          after
                                           and sale of such merchandise
12    transportation, concealment,
                                                                           ught into
              ati on,  kno win g the  sam e  to have been imported and bro
13    import
                                                                        331(a) and
           Uni ted   Sta tes con tra ry  to law, namely, 21 U.S.C. §§
14    the
                                                                     tion 545;
                                         18, United States Code, Sec
15    352, in violation of Title
                                                                           d     gs
                                                 introduction of misbrande dru
16          2.     Introduce and cause the
                                                                             lead, in
                ers  tat e com merce,   wit h the intent to defraud and mis
17    into int
                                                                       (a), 352,
             tio n  of Tit le  21, Uni  ted  States Code, Sections 331
18     viola

19     333(a)(2); and
                                               or one of its agencies or
20           3.   Defraud the United States
                                                                defeat the lawful
                                    ede, impair, obstruct, and
21     departments, that is, imp
                                                               g and enforcing
                                    of the FDA in investigatin
22     and legitimate functions
                                                                      in          i~
                law s and reg ula tions related to misbranded drugs,
23     federa l
                                                             n 371.
                                  United States Code, Sectio
24     violation of Title 18,
                                                                      BE
                                         S OF THE CONSPIRACY WERE TO
 25    B.   MEANS BY WHICH THE OBJECT

 26          ACCOMPLISHED
                                                                   , in
                                       racy were to be accomplished
 27          The objects of the conspi

 28    substance, as follows:
          Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 7 of 29 Page ID #:7




                                                                            fil from
                                       or de r sh ip me nt s of bulk Tadala
                                   uld
1            1.    Defendant LEE wo

                 China.
2 ~~suppliers in                                                              fendant LEE's
                                     ti ny  fr om   la w  enforcement, de
3          2.     To avoid scru                                                             ng
                                                                           es whose labeli
                                  th e  bu lk  Ta da  lafil in packag
                         d ship
4    suppliers woul                                                                    disclose
                                                ag es '  co nt en ts ; (b) failed to
                                             ck
                      described the pa
5 (a) falsely                                                                    to include
                                          d  Ta da la fi l;  and (c) failed
                        ages containe
6 that the pack
                                                                       l.
                                                use of Tadalafi
        eq uate   de sc riptions for the
 7 ad                                                                                  LEE would
                                                     la w  en fo rc em ent, defendant
                                         ny from
 8          3.      To avoid scruti
                                                                                          al
                                                                          fil to commerci
                                pp li er s  sh ip   the bulk Tadala
                           e su
      have his Chines
                                                                            nnsylvania.
                               co nt ro ll ed  in   New Jersey and Pe
                    that he
10 mailboxes                                                                   ilbox companies
                                        wo ul d  ha ve   th e commercial ma
             4.     Defendant LEE
11                                                                             d Pennsylvania
                                     es e  sh ip me nt s  in New Jersey an
                      ed the Chin
12 that receiv                                                                             s that
                                                     s  an d fo  rw ar d them to mailboxe
                                           ipment
                     the Tadalafil sh
13 repackage
                                                        rn California.
              da nt  LE E co nt rolled in Southe
 14 defen                                                                         ntaining the
                                            LE E  re ce iv ed   the packages co
              5.     After defendant
 15                                                                             e the bulk
                                      he rn   Ca li fo rn ia, he would caus
                       fil in Sout
 16 bulk Tadala                                                                0 pills that
                                      ct ur ed   in to   at least 5,500,00
                      to be manu   fa
 17 Tadalafil                                                                            rs across
                                                   or  #1   wo ul d  se ll to distributo
                              d Co-conspirat
  18   defendant LEE an
                           es.
    19     the United Stat                                                  defendant LEE
                                     wo ul d  ca us e th e pills sold by
                6.   Defendant LEE
    20                                                                  ls of Tadalafil
                                   to be   ma nu fa ctured with leve
                          ator #1
    21     and Co-conspir                                                             on
                                                                      oved prescripti
                                  than  th e  le ve ls in FDA-appr
                          higher
    22     significantly                                                     ngth and
                                          de r  to   bo os t the pills' stre
                            alis, in or
    23     drugs such as Ci                                                   l could harm
                                         e  hi s  kn ow le dg e that Tadalafi
                           ess, despit
    24     commercial succ
                           umers.
    25      the pills' cons                                                       ast $11
                                              on sp  ir at or #1 would sell at le
                                     and Co-c
                 7.   Defendant LEE
     26                                                                       ed States
                                            di st ri bu to rs across the Unit
                          of the pills to
     27     million worth                                                   ence of
                                          at di d   no t di sclose the pres
                           th labeling th
     28     in packages wi
                                                   7
      Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 8 of 29 Page ID #:8




                                                                                     tion
                                                              ated that no prescrip
           fi l,  an d  wit h  la be ling that falsely st
i   Tadala
                                                                           iption drugs.
                           en  th ou gh  th e pi ll s were in fact prescr
2   was necessary, ev
                                                                         of pills sold
                        the   FD A an no un ce d that a certain brand
3         8.     When
                                                                  ted because the pills
               an t  LE E  an d  Co-c on spirator #1 was tain
4   by defend
                                                                                     #1
                                                               E and Co-conspirator
           ne d  un de cl ar ed  Ta dalafil, defendant LE
5   contai
                                                                             d despite
                           ll in g  th ei r in ve nt or ies of the same bran
6    would continue se
                          nt.
7    the FDA's announceme
                                                                                                 or
                                                                         2015 that co-conspirat
                     Wh en   the    FD A  announced in December
 8           9.
                                                                             contained undeclared
                   Ag  ai n"   pi ll  s  we re  tainted because they
 9 KHK's "X
                                                                     a new company, co-
           la  fi l,   de fe nd  an t   LEE would establish
10 Tada
                                                                                    but different
                                 to   se ll   pi ll s  wi th the same formulas
11 conspirator SHH,
                                                              federal regulators.
      br an d  na me s,   in   an attempt to evade
12
                                                                           n brand of pills sold
                      Wh en   the    FD A  an nounced that a certai
13            10.
                                                                                            ntained
                                        K  or  SH  H  wa s ta in te d because the pills co
                                     KH
14    by co-conspirators
                                                                                      uring pills
                                 fi  l,   de fe nd an t  LE E would begin manufact
                              la
15 undeclared Tada
                                                                                coloring, but
                           l  fo  rm ul  as  (i nc lu ding Tadalafil) and
 16   with identica
                                                                              e pills in an effort
                      LE  E  wou  ld   ch an ge   the brand names of th
 17 defendant
                                                                 ple:
                                     gulators. For exam
 18    to evade federal re
                                                                                       that co-
                                                             ced in December 2015
                       a.      After the FDA announ
 19
                                                                                 d because they
                             K'  s  wh  it e  "X  Ag ai n" pills were tainte
 20 conspirator KH
                                                                             would begin
                       un di sc  lo se  d  Ta da la fil, defendant LEE
  21 contained
                                                                             ndant LEE and Co-
                     ri  ng  a   re pl  ac em en t white pill for defe
  22 manufactu
                                                                        " which had the same
                 ra to r  #1   to   se  ll ,  branded "X Monster,
  23 conspi
                                                                                    similar labeling
                                     as   th e ta  in te d "X Again" pills and
                                ce
  24 formula and pri
                                                                 of Tadalafil.
        th at   fa il ed   to   disclose the presence
  25
                                                                                2016 that co-
                                Af te  r  th e  FD A  announced in August
   26                   b.
                                                                                                  ey
                                                                           re tainted because th
                    to  r  SH H'  s  go  ld  "M aster Zone" pills we
   27 conspira
                                                                       t LEE would begin
                  ne d  un  di sc lo  se d  Tadalafil, defendan
   28 cont     ai
       Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 9 of 29 Page ID #:9




                                         pill for defendant LEE and Co-
1      manufacturing a replacement gold
                                                                       same
                                    ded "Royal Master," which had the
2      conspirator #1 to sell, bran
                                                                     ilar
                                     ted "Master Zone" pills and sim
3      formula and price as the tain
                                    lose the presence of Tadalafil.
4    ( labeling that failed to disc
                                                         2016 that co-
5                c.   After the FDA announced in August
                                                                  ted because
                                   e More Knight" pills were tain
6     conspirator SHH's silver "On
                                      lafil, defendant LEE would begin
7     they contained undisclosed Tada
                                                                      Co-
                                   silver pill for defendant LEE and
8     manufacturing a replacement
                                                                   the same
                                   ded "Own The Knight," which had
9     conspirator #1 to sell, bran
                                                                    similar
                                    ted "One More Knight" pills and
10    formula and price as the tain
                                  lose the presence of Tadalafil.
11    labeling that failed to disc
                                          irator #1 would market, sell, and
12         11. Defendant LEE and Co-consp
                                                                     tors
                                   pills by informing their distribu
13    distribute the newly branded
                                                                     to the
                                   had formulas that were identical
14    that the newly branded pills
                                    g due to the FDA's notices.
15    pills that they were replacin

16    C.   OVERT ACTS
                                          s, in furtherance of the
17         On or about the following date
                                       objects, defendant LEE, and others
18    conspiracy and to accomplish its
                                                                       Co-
                                    United States Attorney, including
19    both known and unknown to the
                                     ous overt acts within the Central
20    conspirator #l, committed vari
                                                                        to,
                                      where, including, but not limited
21    District of California and else

22    the following:
                                                                  ndant LEE
            Overt Act No. 1:      On or about March 5, 2014, defe
23
                                                                     to
                                     be established as a corporation
24     caused co-conspirator KHK to
                                                                      ugh
                                    ious companies as the entity thro
25     replace defendant LEE's prev
                                                                       s
                                      facture and sell misbranded drug
26     which defendant LEE would manu
                                      l.
27     containing undeclared Tadalafi

28
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 10 of 29 Page ID #:10




1         Overt Act No. 2:      On or about December 18, 2015, when the FDA

                                                      that co-conspirator
2    issued a public notice on its website announcing
                                                    se they contained
3    KHK's white "X Again" pills were tainted becau
                                                nued selling the white "X
4    undisclosed Tadalafil, defendant LEE conti

5    Again" pills despite the FDA's notice.

6         Overt Act No. 3:      On or about December 21, 2015, Co-

                                                      "X Again" pills to
7    conspirator #1 shipped approximately 6,000 white
                                                California.
8    defendant LEE's distributor in Northridge,

9         Overt Act No. 4:      On or about December 22, 2015, Co-

                                                white "X Again" pills to
10   conspirator #1 shipped approximately 5,300
                                               ta, California.
11   defendant LEE's distributor in Santa Clari

12        Overt Act No. 5:      On or about December 22, 2015, Co-

                                                      "X Again" pills to
13   conspirator #1 shipped approximately 3,312 white
                                                 da.
14   defendant LEE's distributor in Tampa, Flori

15        Overt Act No. 6:       On or about December 29, 2015, Co-

                                                white "X Again" pills to
16   conspirator #1 shipped approximately 2,040
                                              n.
17   defendant LEE's distributor Salem, Orego

18        Overt Act No. 7:       In or about January 2016, defendant LEE

                                               d as a corporation to
19   caused co-conspirator SHH to be establishe
                                                    gh which defendant LEE
20   replace co-conspirator KHK as the entity throu
                                                 containing undeclared
21   would manufacture and sell misbranded drugs

22   Tadalafil.

23        Overt Act No. 8:       In or about February 2016, following the

                                                   white "X Again" pills
24   FDA's public notice that co-conspirator KHK's
                                               closed Tadalafil, defendant
25   were tainted because they contained undis
                                               a replacement white pill,
26   LEE and Co-Conspirator #1 began marketing
                                             formula and price as the
27   branded "X Monster," which had the same

28
                                           Fail
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 11 of 29 Page ID #:11




                                                                         e
1    tainted "X Again" pills and similar labeling that failed to disclos

2    the presence of Tadalafil.

3         Overt Act No. 9:      On or about February 25, 2016, Co-

4    conspirator #1 informed one of defendant LEE's distributors in

5    Paramount, California that "[u]nfortunately we are out of the XA [X

6    Again] products.    We will be replacing it with X-Monster (same

 7   product but different name) and will be ready to ship next

8    Wednesday."

9         Overt Act No. 10:     On or about March 1, 2016, Co-conspirator #1

10   informed defendant LEE's distributor in Southern Pines, North

11   Carolina that the new "X Monster" white pills were now in stock and

12   that "[t]he formula hasn't changed" from its predecessor, the white

13   "X Again" pills.

14        Overt Act No. 11:      On or about March 1, 2016, Co-conspirator #1

15   shipped approximately 12,918 white "X Monster" pills to defendant

16   LEE's distributor in Southern Pines, North Carolina.

17        Overt Act No. 12:      On or about March 1, 2016, Co-conspirator ##1

18   shipped approximately 2,880 white "X Monster" pills to one of

19   defendant LEE's distributors in Paramount, California.

20        Overt Act No. 13:      On or about March 2, 2016, Co-conspirator #1

21   informed defendant LEE's distributor in Salem, Oregon that "[n]ot

     sure if you were aware but X-Again was pulled by the FDA.         So now, we
22

23   are replacing XA with a new brand called X-monster that has the same

24   formula but slight changes on package artwork."

25        Overt Act No. 14:      On or about March 2, 2016, Co-conspirator #1
                                                                    nt
26   shipped approximately 1,200 white "X Monster" pills to defenda

27   LEE's distributor in Salem, Oregon.

28
                                           11
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 12 of 29 Page ID #:12




1         Overt Act No. 15:     On or about March 14, 2016, Co-conspirator

2    #1 informed defendant LEE's distributor in Broomfield, Colorado that

3 ~~ "[o]ur new item is called X-Monster and it has the same specs and

4 ~~pricing as the X-Again."

5         Overt Act No. 16:     On or about March 25, 2016, Co-conspirator

                                                                        t
     #1 shipped approximately 1,200 white "X Monster" pills to defendan

 7   LEE's distributor in Broomfield, Colorado.

8         Overt Act No. 17:     On or about August 16, 2016, when the FDA

9    issued a public notice on its website announcing that co-conspirator

10   SHH's gold "Master Zone" pills were tainted because they contained

11   undisclosed Tadalafil, defendant LEE continued selling the gold

12   "Master Zone" pills despite the FDA's notice.

13        Overt Act No. 18:     On or about August 16, 2016, when the FDA

14   issued a public notice on its website announcing that co-conspirator

15   SHH's silver "One More Knight" pills were tainted because they

16   contained undisclosed Tadalafil, defendant LEE continued selling the

17   silver "One More Knight" pills despite the FDA's notice.

18        Overt Act No. 19:     On or about August 16, 2016, Co-conspirator

                                                                 defendant
19   #1 shipped approximately 11,040 gold "Master Zone" pills to

20   LEE's distributor in Santa Clarita, California.

21        Overt Act No. 20:     On or about August 16, 2016, Co-conspirator

                                                              pills to
22   #1 shipped approximately 15,360 silver "One More Knight"

23   defendant LEE's distributor in Santa Clarita, California.

24        Overt Act No. 21:     On or about August 16, 2016, Co-conspirator

25   #1 shipped approximately 1,471 gold "Master Zone" pills to defendant

26   LEE's distributor in Northridge, California.

27

28
                                          12
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 13 of 29 Page ID #:13




1         Overt Act No. 22:     On or about August 16, 2016, Co-conspirator
                                                                   to
2    #1 shipped approximately 5,160 silver "One More Knight" pills

3    defendant LEE's distributor in Northridge, California.

4         Overt Act No. 23:     On or about August 18, 2016, Co-conspirator

                                                             pills to
5    #1 shipped approximately 6,120 silver "One More Knight"

6    defendant LEE's distributor in Southern Pines, North Carolina.

7         Overt Act No. 24:     On or about August 26, 2016, Co-conspirator

                                                             to defendant
8    #1 shipped approximately 1,800 gold "Master Zone" pills

9    LEE's distributor in Catonsville, Maryland.

10        Overt Act No. 25:     On or about August 26, 2016, Co-conspirator

                                                              pills to
11   #1 shipped approximately 1,200 silver ~~One More Knight"

12   defendant LEE's distributor in Catonsville, Maryland.

13        Overt Act No. 26:      On or about August 26, 2016, Co-conspirator

                                                             to defendant
14   #1 shipped approximately 5,400 gold "Master Zone" pills

15   LEE's distributor in Santa Clarita, California.

16        Overt Act No. 27:      On or about August 26, 2016, Co-conspirator

                                                             pills to
17   #1 shipped approximately 5,360 silver "One More Knight"

18   defendant LEE's distributor in Santa Clarita, California.

19        Overt Act No. 28:      On or about August 26, 2016, Co-conspirator
                                                                   to one
20   #1 shipped approximately 3,000 silver "One More Knight" pills

21   of defendant LEE's distributors in Paramount, California.

22        Overt Act No. 29:      On or about August 26, 2016, Co-conspirator

                                                             pills to
23   #1 shipped approximately 4,800 silver "One More Knight"

24   defendant LEE's distributor in Claymont, Delaware.

25        Overt Act No. 30:      On or about August 29, 2016, Co-conspirator
                                                                   to
26   #1 shipped approximately 1,800 silver "One More Knight" pills

27   defendant LEE's distributor in Southern Pines, North Carolina.

28
                                           13
      Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 14 of 29 Page ID #:14




 1         Overt Act No. 31:     On or about August 29, 2016, Co-conspirator

                                                                 that "OMK
 2    #1 informed defendant LEE's distributor in Toronto, Canada

 3    [One More Knight] and MZ [Master Zone] were recalled by the FDA and

 4    we are currently out of stock.     But if you want the products, we can

 5    ship it out by Friday."

 6         Overt Act No. 32:     On or about August 29, 2016, Co-conspirator

 r~ #1 informed defendant LEE's distributor in Toronto, Canada that "We

 8    are working to change the name of both OMK [One More Knight] and MZ

 9    [Master Zone] like we did with XMonster but it will take a few weeks.

10    Same price and formula just different name and small changes on

11    packaging."

12         Overt Act No. 33:     On or about September 6, 2016, Co-

13    conspirator #1 shipped approximately 9,600 gold "Master Zone" pills

14    to defendant LEE's distributor in Toronto, Canada.

15         Overt Act No. 34:     On or about September 28, 2016, Co-

16    conspirator #1 informed defendant LEE's distributor in Augusta,
                                                                         FDA
17    ( Georgia that "unfortunately OMK [One More Knight] was put on the

18    list but we have a replacement product coming out soon.         The new

19    product will have same formula and similar package but using [a]

20    different name and should be ready to ship around the second week of

21    October."

22         Overt Act No. 35:      In or about early October 2016, following

23    the FDA's public notice that co-conspirator SHH's gold "Master Zone"

24    pills were tainted because they contained undisclosed Tadalafil,

25    defendant LEE and Co-conspirator #1 began marketing a replacement

26    gold pill, branded "Royal Master," which had the same formula and

27    price as the tainted "Master Zone" pills and similar labeling that

P~3   failed to disclose the presence of Tadalafil.

                                           14
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 15 of 29 Page ID #:15




1         Overt Act No. 36:     In or about early October 2016, following

2    the FDA's public notice that co-conspirator SHH's silver "One More

 3   Knight" pills were tainted because they contained undisclosed

4    Tadalafil, defendant LEE and Co-conspirator #1 began marketing a

5    replacement silver pill, branded "Own The Knight," which had the same

6    formula and price as the tainted "One More Knight" pills and similar

 7   labeling that failed to disclose the presence of Tadalafil.

 8        Overt Act No. 37:     On or about October 5, 2016, Co-conspirator

                                                                    that
9    #1 informed defendant LEE's distributor in Baltimore, Maryland

10   "All prices and specs are the same" for the new gold "Royal Master"

11   pill (as compared to its predecessor, the gold "Master Zone" pill)

12   and for the new silver "Own The Knight" pill (as compared to its

13   predecessor, the silver "One More Knight" pill).

14        Overt Act No. 38:     On or about October 14, 2016, Co-conspirator

                                                            to one of
15   #1 shipped approximately 600 gold "Royal Master" pills

16   defendant LEE's distributors in Paramount, California.

17        Overt Act No. 39:     On or about October 14, 2016, Co-conspirator

                                                                to one of
18   #1 shipped approximately 600 silver "Own The Knight" pills

19   defendant LEE's distributors in Paramount, California.

20        Overt Acts Nos. 40 through 45:       On or about the following dates,

                                                                         g
21   defendant LEE, and others, caused the following shipments containin

22   unlabeled bulk Tadalafil to be imported from China into the United

23   States:

24   ~~

25   ~~

26   ~~

27   ~~

28   ~~
                                          15
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 16 of 29 Page ID #:16




1     OVERT                  PARCEL
       ACT        DATE       WEIGHT                DESTINATION
2
        40     10/22/2016   5.094 kg    Windsor, New Jersey
3                           5.176 kg    East Windsor, New Jersey
        41     10/27/2016
4       42     11/1/2016    10.9 kg     East Windsor, New Jersey

5       43     12/3/2016    5.118 kg    Hillsborough, New Jersey

6       44     12/9/2016    5.12 kg     East Windsor, New Jersey

7       45     1/27/2017    5.65 kg     Hillsborough, New Jersey

8
          Overt Acts Nos. 46 through 58:       On or about the following dates,
9
     defendant LEE, and others, caused the following shipments containing
10
     unlabeled bulk Tadalafil to be delivered to defendant LEE in the
11
     Central District of California from commercial mailbox companies on
12
     the East Coast that, on defendant LEE's behalf, had received and
13
     repackaged the same shipments from China:
14
      OVERT ACT        DATE            TRACKING NUMBER
15       46         11/22/2016           784695188477

16       47         12/30/2016          785170993499

17                   1/5/2017           809523700312
          48
18                                      809523700312
         49          1/5/2017
19                                      785230093828
          50         1/6/2017
20
          51         1/20/2017          785355591159
21
          52         1/26/2017          785398051636
22
          53         1/26/2017          785398051636
23
          54         2/2/2017           718084775869
24
          55         2/2/2017           718084775869
25
          56         2/10/2017          785506983365
26
          57         2/9/2017           718084776637
27
          58         2/9/2017           718084776637
28

                                          16
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 17 of 29 Page ID #:17




1         Overt Act No. 59:     On or about October 26, 2016, Co-conspirator

                                                               defendant
2    #1 shipped approximately 600 gold "Royal Master" pills to

3    LEE's distributor in Baltimore, Maryland.

4         Overt Act No. 60:     On or about October 26, 2016, Co-conspirator

                                                       Oregon, in response
5    #1 informed defendant LEE's distributor in Salem,

6 '~, to being asked, "Is Royal master replacing Master Zone?       Is one More

                                                                the FDA
7    Knight being replaced?," that "Yes, both items were put on

8    list back in August.           Sorry if we forgot to let you know!

                                                                       is
9    Master Zone is being replaced by Royal Master and One More Knight

10   being replaced by Own The Knight, but nothing changes on the

11   formula."

12        Overt Act No. 61:     On or about October 27, 2016, Co-conspirator

                                                                 in
13   #1 informed defendant LEE's distributor in Augusta Georgia,

14   response to being asked, "do u have another pill for one more

15   knight," that "Yes, we replaced it with Own The Knight, same

16 ( formula."

17        Overt Act No. 62:      On or about October 28, 2016, Co-conspirator

                                                                to
18   #1 shipped approximately 600 silver "Own The Knight" pills

19   defendant LEE's distributor in Baltimore, Maryland.

20        Overt Act No. 63:      On or about October 28, 2016, Co-conspirator

                                                    Knight" pills to
21   #1 shipped approximately 1,200 silver "Own The

22   defendant LEE's distributor in Salem, Oregon.

23        Overt Act No. 64:      On or about November 1, 2016, Co-conspirator

                                                                 to
24   ##1 shipped approximately 600 silver "Own The Knight" pills

25   defendant LEE's distributor in Augusta, Georgia.

26        Overt Act No. 65:      On or about January 27, 2017, Co-conspirator

                                                            to defendant
27   #1 shipped approximately 3,000 white "X Monster" pills

28   LEE's distributor in Tampa, Florida.

                                           17
      Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 18 of 29 Page ID #:18




 1         Overt Act No. 66:     On or about January 27, 2017, Co-conspirator

                                                                 to
 2    #1 shipped approximately 600 silver "Own The Knight" pills

 3    defendant LEE's distributor in Tampa, Florida.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

~~h

27

28
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 19 of 29 Page ID #:19




1                                     COUNT TWO

2                            [18 U.S.C. §§ 545, 2(b)]

3         On or about February 9, 2017, in Los Angeles County, within the

4    Central District of California, defendant LEE fraudulently and

5    knowingly imported and brought, and willfully caused to be imported

6    and brought, merchandise, namely, two parcels of unlabeled bulk

7    Tadalafil, into the United States contrary to law, that is, with

8    labeling that was false and misleading as to the parcels' contents,

9    labels that did not contain accurate statements of the packages'

10   contents in terms of weight, measure, and numerical count, and

11   labeling that did not bear adequate directions for use, contrary to

12 I the FDCA, Title 21, United States Code, Sections 331(a) and

13   352(a) {1), (b), (f).

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          19
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 20 of 29 Page ID #:20




1                                COUNTS THREE AND FOUR

2                         [21 U.S.C. §§ 331(a), 352, 333(a)(2)]

3           On or about the following dates, in Los Angeles County, within
                                                                         ed
4    the Central District of California, defendants KHK and LEE introduc

5    and willfully caused the introduction of the following misbranded

6    drugs into interstate commerce, with the intent to defraud and

7    mislead the Food and Drug Administration.        The drugs were misbranded

8    because their labeling was false and misleading, in violation of the

9    FDCA, in one or more of the following ways: (1) the drugs` labeling

10   falsely and misleadingly stated "no prescription necessary," even

11   though they were prescription drugs that contained high doses of

12   Tadalafil; and (2) none of the labeling disclosed the presence of the

13   active pharmaceutical ingredient Tadalafil in the drugs.

14
      COUNT        DATE           PRODUCT     QUANTITY   RECIPIENT'S LOCATION
15   THREE      12/22/2015    X Again         3,312      Tampa, Florida
     FOUR       12/29/2015    X Again         2,040      Salem, Oregon
16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 21 of 29 Page ID #:21




1                               COUNTS FIVE AND SIX

2                     [21 U.S.C. §~ 331(a), 352, 333(a)(2)]

3          On or about the following dates, in Los Angeles County, within

4    the Central District of California, defendants SHH and LEE introduced

5    and willfully caused the introduction of the following misbranded

6    drugs into interstate commerce, with the intent to defraud and

7    mislead the Food and Drug Administration.         The drugs were misbranded

8    because their labeling was false and misleading, in violation of the

9    FDCA, in one or more of the following ways: (1) the drugs' labeling

10   falsely and misleadingly stated "no prescription necessary," even

11   though they were prescription drugs that contained high doses of

12   Tadalafil; and (2) none of the labeling disclosed the presence of the

13   active pharmaceutical ingredient Tadalafil in the drugs.

14
     COUNT      DATE          PRODUCT          QUANTITY   RECIPIENT'S LOCATION
15   FIVE    8/26/2016    One More Knight      4,800      Claymont, Delaware
                                                          Southern Pines, North
16   SIX     8/29/2016    One More Knight      1,800      Carolina

17

18

19

20

21

22

23

24

25

26

27

28
                                          21
         Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 22 of 29 Page ID #:22




 1                                       COUNT SEVEN

 2                       [26 U.S.C. ~ 7206(1) ; 18 U.S.C. § 2(b)]

                                                                          the
 3            On or about October 15, 2017, in Los Angeles County, within

                                                               ly made and
 4       Central District of California, defendant LEE willful
                                                                     to a
 5       subscribed, and willfully caused to be made and subscribed,
                                                                         for
 6       materially false U.S. Individual Income Tax Return (Form 1040),
                                                                          e
 7       the calendar year 2016, which was filed with the Internal Revenu
                                                                   made under
 8       Service and verified in a written declaration that it was
                                                                           not
 9       penalty of perjury, and which income tax return defendant LEE did
                                                                           LEE
l0       believe to be true as to every material matter, in that defendant

11       willfully omitted from that return income of approximately

12       $1,148,716.

13 I~'

14

15

~ ~
S

F~I~

F~~

19

20

21

22

23

24

25

26

27

28

                                              22
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 23 of 29 Page ID #:23




1                            FORFEITURE ALLEGATION ONE

2                 [18 U.S.C. §§ 982, 545; 28 U.S.C. § 2461(c)]

3         1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America
5    will seek forfeiture as part of any sentence, pursuant to Title 18,
6    United States Code, Sections 982 and 545, and Title 28, United States
7    Code, Section 2461(c), in the event of any defendant's conviction of
8    the offenses set forth in either or both of Counts One and/or Two of
9 I this Information.

10        2.    Any defendant so convicted shall forfeit to the United

11   States the following:
12        (a)   All right, title, and interest in any and all property,

13   real or personal constituting, or derived from, any proceeds
14 ' obtained, directly or indirectly, as a result of each such offense;

15        (b)   Any and all merchandise introduced into the United States

16   in violation of Title 18, United States Code, Section 545, or the
17   value thereof; and
18        (c)   To the extent such property is not available for
                                                                        y
19   forfeiture, a sum of money equal to the total value of the propert
20   described in subparagraphs (a) and (b).
21        3.    Pursuant to Title 21, United States Code, Section 853(p),

22 'I~ as incorporated by Title 18, United States Code, Section 982(b) and

23   Title 28, United States Code, Section 2461(c) , any defendant so
                                                                        of
24   convicted shall forfeit substitute property, up to the total value
25   the property described in the preceding paragraph if, as the result
                                                                    ed in
26   of any act or omission of said defendant, the property describ
27   the preceding paragraph, or any portion thereof: (a) cannot be
28   located upon the exercise of due diligence; (b) has been transferred,
                                           23
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 24 of 29 Page ID #:24




1    sold to or deposited with a third party; (c) has been placed beyond

2    the jurisdiction of the Court; (d) has been substantially diminished

3    in value; or (e) has been commingled with other property that cannot

4    be divided without difficulty.

5

6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           24
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 25 of 29 Page ID #:25




1                            FORFEITURE ALLEGATION TWO

2                 [18 U.S.C. § 982(a)(7); 28 U.S.C. ~ 2461(c)]

3         1.   Pursuant to Rule 32.2(a), Fed. R. Crim. P., notice is

4    hereby given that the United States will seek forfeiture as part of

5    any sentence, pursuant to Title 18, United States Code, Section

6    982(a)(7) and Title 28, United States Code, Section 2461(c), in the

 7   event of any defendant's conviction of the offenses set forth in any

8    of Counts Three through Six of this Information.

 9        2.   Any defendant so convicted shall forfeit to the United

10   States of America the following:

11             (a)   All right, title, and interest in any and all

12   property, real or personal, that constitutes or is derived, directly

13   or indirectly, from the gross proceeds traceable to the commission of

14   any offense of conviction; and

15             (b)   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the property

17   described in subparagraph (a).

18        3.    Pursuant to Title 21, United States Code, Section 853(p),

19   as incorporated by Title 28, United States Code, Section 2461(c), and
                                                                          t
20   Title 18, United States Code, Section 982(b), the convicted defendan

21   shall forfeit substitute property, up to the total value of the

22   property described in the preceding paragraph if, as a result of any

23   act or omission of said defendant, the property described in the

24   preceding paragraph, or any portion thereof (a) cannot be located

25   upon the exercise of due diligence; (b) has been transferred, sold to

26   or deposited with a third party; (c) has been placed beyond the

27   jurisdiction of the Court; (d) has been substantially diminished in

28
                                           25
       Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 26 of 29 Page ID #:26




                                                                         be
1      value; or (e) has been commingled with other property that cannot

2      divided without difficulty.

3

4

5

6

 7 I

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             26
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 27 of 29 Page ID #:27




1                           FORFEITURE ALLEGATION THREE

2                     [26 U.S.C. ~ 7206; 28 U.S.C. § 2461(c)]

3         1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America
                                                                     26,
5    will seek forfeiture as part of any sentence, pursuant to Title
                                                                   Code,
6    United States Code, Section 7206, and Title 28, United States
                                                                    the
 7   Section 2461(c), in the event of any defendant's conviction of

8    offense set forth in Count Seven of this Information.

 9        2.   Any defendant so convicted shall forfeit to the United

10 ' States of America the following:

11             (a)    Any property sold or removed by the defendant in fraud
                                                                   of such
12   of the internal revenue laws, or with design to avoid payment
                                                                     to
13   tax, or which was removed, deposited, or concealed, with intent

14   defraud the United States of such tax or any part thereof;

15             (b)    All property manufactured into property of a kind
                                                                    y in
16   subject to tax for the purpose of selling such taxable propert
                                                                                  i
17   fraud of the internal revenue laws, or with design to evade the

18   payment of such tax;

19             (c)    All property whatsoever, in the place or building, or
                                                                    ion (a)
20   any yard or enclosure, where the property described in subsect
                                                             making of
21   or (b) is found, or which is intended to be used in the
                                                                  the
22   property described in subsection (a), with intent to defraud
                                                                       ed
23   United States of tax or any part thereof, on the property describ

24   in subsection (a);

25              (d)   All property used as a container for, or which shall

26   have contained, property described in subsection (a) or (b);

27              (e)   Any property (including aircraft, vehicles, vessels,
                                                                       ment
28   or draft animals) used to transport or for the deposit or conceal
                                          27
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 28 of 29 Page ID #:28




1    of property described in subsection (a) or (b), or any property used

2    to transport or for the deposit or concealment of property which is

 3   intended to be used in the making or packaging of property described

4    in subsection (a); and

 5             (f)   To the extent that such property is not available for

 6   forfeiture, a sum of money equal to the total value of the property

 7   described in this paragraph.

 8        3.   Pursuant to Title 21, United States Code, Section 853(p),

 9   as incorporated by Title 18, United States Code, Section 982(b) and

10   Title 28, United States Code, Section 2461(c), the defendant, if so

11   convicted, shall forfeit substitute property, up to the total value

12   of the property described in the preceding paragraph if, as the

13   result of any act or omission of the defendant, the property

14   described in the preceding paragraph, or any portion thereof (a)

15   cannot be located upon the exercise of due diligence; (b) has been

16 ' ~~

17   ~~

18   ~~

19   ~~

20   ~~

21   ~~

22   ~~

23   //

24   /~

25   ~/

26   ~~

27   ~~

28   ~~
                                          28
     Case 2:19-cr-00008-PA Document 1 Filed 01/07/19 Page 29 of 29 Page ID #:29




1    transferred, sold to or deposited with a third party; (c) has been

 2   placed beyond the jurisdiction of the court; (d) has been

3 ~I substantially diminished in value; or (e) has been commingled with

4    other property that cannot be divided without difficulty.

 5

6                                           NICOLA T. HANNA
                                            United States Attorney
 7

                                                                                      o,,..~ far
 8                                          ~~'    ~`~•     ~►-ge✓      .-a I ~;v~~~%
                                            ~,~p,n~4X G ~=i cF~ G~i w.i
9                                           LAWRENCE S. MIDDLETON
                                            Assistant United States Attorney
10                                          Chief, Criminal Division

11                                          JOSEPH O. JOHNS
                                            Assistant United States Attorney
12                                          Chief, Environmental and
                                            Community Safety Crimes Section
13
                                            MARK A. WILLIAMS
14                                          Assistant United States Attorney
                                            Deputy Chief, Environmental and
15                                          Community Safety Crimes Section

16                                          MATTHEW W. O'BRIEN
                                            Assistant United States Attorney
17                                          Environmental and Community
                                            Safety Crimes Section
18
                                            SONIA W. NATH
19                                          Special Assistant United States
                                            Attorney
20

21

22

23

24

25

26

27

28

                                          29
